Sykes, J.,
delivered the opinion of the court.
M. L. Bledsoe, a minor, filed suit in the circuit court of Lauderdale county against the Bostic Lumber & Manufacturing Company for personal injuries alleged to have been sustained by him while in the employ of the defendant company. In his declaration, among other things, the plaintiff alleged that when a minor between fifteen and sixteen years old he .-was employed by the defendant as a sweeper at the sash, door, and blind factory of the defendant in Meridian; that the defendant was engaged in the business of manufacturing window sashes, doors, etc., and also was running a planing mill, which was all run by dangerous machinery; that the plaintiff was employed without the consent of his mother or father and. in violation of chapter 165 of the Laws of 1912. Plaintiff alleges that his duties were as such sweeper “to assist in sweeping and cleaning the plant and to carry all refuse and shavings out of the way.” Plaintiff alleges that he was hurt while attempting to work on a joiner under the orders of the foreman of the mill. In other words, the gravamen of plaintiff’s declaration is that he was employed as a sweeper by the defendant which was a manufacturing-establishment engaged in operating dangerous machinery in violation of the above law of 1912, commonly known as the Child Labor .Law. It is the contention of the ap-pellee that it is not such a manufacturing establishment as is contemplated by this law. The facts relating to tbe injury to the boy- were conflicting. His testimony was tn the effect that he was ordered to operate a joiner, and that in trying to do so he received the injury to his fingers. It was the testimony of the defendant that the boy was not ordered to operate this machine, but that he was try*126ing to make a sling shot liandle on it at the time of Ms injury, and that his attempted use of this machine was in direct violation of his instructions. The jury returned a verdict in favor of the defendant, which means that they accepted its version of the testimony as being true. The plaintiff, in answer to a question of his counsel to explain to the jury exactly what his duties were with reference to sweeping the mill, answered as follows:
“My duty was to sweep the floor, sweep the blocks out from under the machines, and sweep all the trash up out of the way so they could work.”
The first and most important question to be decided by us is whether or not chapter 165, p. 173, Laws 1912, applies to this defendant manufacturing establishment. It is the contention of the appellant that it does. Section 9 of this act defines and prescribes to what manufacturing establishments it applies. The caption and this section read as follows:
“Provisions of this act apply only to factories working cotton, wool or other fabrics and canneries.
“Sec. 9. The provisions of this act shall apply only to manufacturing establishments engaged in manufacturing or working in cotton, wool or other fabrics 'and to canneries and manufacturing establishments where children are employed indoors at work injurious to health, or in operating dangerous machinery, but the provisions of this act shall not apply to fruit canneries. ’
It is the contention of the appellee that this section, taken in connection with its caption, shows that it only applies to manufacturing establishments engaged in working in cotton, wool, or other fabrics, and to canneries; that the defendant does not work in cotton fabrics or cotton or wool and is not a cannery. It is the contention of the appellant that the true meaning of this act is as follows:
“(1) The provisions of this act shall apply only to— (what): (2) Manufacturing establishments engaged in manufacturing or working (3) in cotton, (4) in wool, (5) in other fabrics, (6) to canneries, (7) manufacturing es*127tablishments where children are employed indoors at work injurious to health, (8) manufacturing establishments engaged in operating dangerous machinery; (9) but the provisions of this act shall not apply to fruit canneries.’ ’
We disagree with both counsel as to their construction of this section. It was the intent and purpose of this act to protect the life and health of the minors of the state. The legislature, however, did not see fit to absolutely prohibit all minors from working in all manufacturing establishments of every character, but saw fit to prohibit or limit their.working only in certain kinds of manufacturing establishments as set forth in section 9. By the first part of this section this act applies to manufacturing establishments engaged in manufacturing'or working in cotton, wool, or other fabrics, and to canneries and manufacturing establishments where children are employed indoors at work injurious to health. In this part of section 9 the legislature meant to limit or prevent minors from working in these establishments because that character of work was thought to be injurious to their health. The legislature further wanted to protect, as far as possible, the lives and limbs of minors employed in all manufacturing establishments, not above included, by prescribing the character of their work, hence the phrase “or in operating dangerous machinery.” The meaning of this phrase is to be gathered by construing it with the preceding part of section 9. When taken in connection with the part immediately preceding it, it reads as follows:
“Manufacturing establishments where children are employed indoors at work injurious to health, or in operating dangerous machinery.”
The meaning is clear that it refers to manufacturing establishments where children are employed indoors at work injurious to health, and also to manufacturing establishments where children are employed in operating dangerous machinery. Or, expressed in a terser and perhaps clearer manner, the latter part of this section applies to “manufacturing establishments where children are em*128ployed,” first, “indoors at work injurious to health; or,” second, “in operating dangerous machinery.” Both ot the above phrases modify the verb “are employed,” by explaining- the nature of this employment. The first part relates to the health of children, viz., where they are employed indoors at work injurious to health. The second part relates to the protection of their lives and limbs, viz. where they are employed in operating dangerous machinery. The contention of counsel for appellant that this clause means manufacturing establishments engaged in operating dangerous machinery cannot be sound. It is a well-known fact that in these days all of the mills, factories, canneries, and manufacturing establishments in Mississippi are engaged in operating machinery dangerous to children. So if the construction contended for by appellant were true, then this act would apply to all manufacturing establishments in Mississippi, except the one establishment, viz., fruit canneries, especially excepted from its operation. There would have been, therefore, no necessity whatever for section 9 to attempt to limit and prescribe to what manufacturing establishments this act applies, because it would apply to all within Mississippi. Section 9 would then have read in substance as follows: This act shall not apply to fruit canneries. On the other hand, when we consider that the operating of dangerous machinery is hazardous, and especially so to children, and that the operation of all machinery of all manufacturing establishments is dangerous so far as children are concerned, then it is obvious that section 9 meant that it applied to manufacturing establishments where children are employed in operating dangerous machinery.
The contentions of counsel for appellant and appellee in this case in their briefs and oral argument before this this court were directed solely to the question of whether or not the employment of the plaintiff was in violation of the Child Labor Law. The court, of its own motion at a later period, called for additional briefs from counsel on both sides on the question.
*129“Was tin appellant, because of Ms employment to sweep and clean around tbe machinery, engaged in operating dangerous machinery, within the meaning of section 9 of chapter 165 of the Laws of 1912?”
These additional briefs of counsel have been of great assistance to the court. It is not averred in the declaration that plaintiff was employed in operating dangerous machinery. His averments and his testimony show that he was employed as a sweeper in the factory. He swept around the machinery. It is not averred, and neither does the testimony show, that it was necessary to a proper operation of the machinery that this sweeping be done while the machinery was in operation. It is not proven that his sweeping in any way had any influence upon the operation of the machinery. His duties had nothing to do with the starting of the-machinery, with the speed of same, or its proper operation, or the stopping of it. In Missouri there is a statute providing that every railroad corporation shall be liable for all damages sustained by any person while engaged in the work of operating such railroad by reason of the negligence of any other agent or servant. It is there held that this statute is not limited in its application to the servants of the railroad company actually engaged in the operation of trains, but includes all servants whose work is directly necessary for the running of trains. Nines v. St. Louis, etc., Co., 107 Mo. 475, 18 S. W. 26. If we apply this same liberal construction here we must answer that the appellant in this case was not so employed, for the reason that the testimony does not show that his work was directly necessary for the operation of the machinery.

Affirmed.